Exhibit 10.55

 
MASTER ALLIANCE AGREEMENT
ADDENDUM 3




Between the undersigned


Audible Inc., a Delaware corporation having offices at 1 Washington Park, 16th
Floor, Newark, New Jersey 07102, represented by


Hereinafter “Audible”


And


France Loisirs, a French stock corporation with a capital of 3.724.000 €,
registered under number 702 019 902 RCS Paris, having offices at 123 boulevard
de Grenelle - 75 015 Paris, represented by


Hereinafter “France Loisirs”


And


Audio Direct, French stock corporation with a capital of 100.000 €, registered
under number 453 464 927 RCS Paris, having offices at 123 boulevard de Grenelle
- 75015 Paris, represented by


Hereinafter “Audio Direct”




Preamble


According to a Master Alliance Agreement between Audible, France Loisirs and
Audio Direct, Audible grants to France Loisirs the exclusive right and licence
to conduct and operate the Audible Service, to offer and sell licenses to end
users to download digital audio books and audio spoken word content in French.


This agreement commences on September 15th 2004 and continues for a period of 24
months.


By letter dated June the 22nd 2006, and as per article 7.1, Audio Direct informs
Audible about its discussions with a major French publishing house to form a
joint company in order to develop Audible content and simplify the financial
terms of the renewed Master Alliance Agreement.


According to an Addendum n°1 to the Master Alliance Agreement, the parties agree
to a first renewal period from September the 15th to December the 31st 2006, and
then they agree to a second renewal period from December the 31st 2006 to March
the 31st 2007. According to Addendum n°2 to the Master Alliance Agreement, if
the parties do not agree to renew the Master Alliance Agreement by March the
31st 2007, the Term of such agreement will end on April the 30th 2007.


--------------------------------------------------------------------------------



The discussions between Audio Direct and the French publishing house to form a
joint company do not succeed.


The parties agree to renew the Master Alliance Agreement.


Therefore it has been agreed and decided as follows:


Article 1 -


France Loisirs hereby renews the Master Alliance Agreement in accordance with
Section 7.1 thereof. The renewal period of the Master Alliance Agreement shall
commence on March the 31st 2007 and continue for three years in accordance with
the terms of said Section 7.1.


As provided in said Section 7.1, the Master Alliance Agreement may be renewed by
France Loisirs in its sole discretion for successive 3 year periods by providing
written notice of renewal to Audible prior to the expiration of the then-current
renewal period.


Article 2 -


The parties agree that other terms and conditions of the Master Alliance
Agreement not modified hereunder remain in effect.




Audible Inc.
By: Donald R. KATZ
Title: Chairman and CEO                         
Date:           
 
France Loisirs
By: Jörg HAGEN
Title: President
Date:
 
Audio Direct s.a.s
By: Ara CINAR
Title: President
Date:



